 
 

--------------------------------------------------------------------------------

 
                                                           Exhibit 10.1
                                                                        
 
VOTING AND SUPPORT AGREEMENT
 
This Voting and Support Agreement (this “Agreement”) is made and entered into as
of March 16, 2014, by and among Matthews International Corporation, a
Pennsylvania corporation (“Parent”), and the undersigned stockholder
(“Stockholder”) of Schawk, Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
A.           Concurrently with the execution and delivery hereof, Parent, the
Company, Moonlight Merger Sub Corp., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), and Moonlight Merger Sub LLC, a Delaware
limited liability company and a wholly owned subsidiary of Parent (“Merger Sub
2”) are entering into an Agreement and Plan of Merger and Reorganization of even
date herewith (as it may be amended or supplemented from time to time pursuant
to the terms thereof, the “Merger Agreement”), which provides for the merger
(the “Merger”) of Merger Sub with and into the Company in accordance with its
terms.
 
B.           Stockholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of such number of shares of Class A Common
Stock, par value $0.008 per share, of the Company (“Class A Common Stock”) as is
indicated on the signature page of this Agreement.
 
C.           As a material inducement to the willingness of Parent, Merger Sub
and Merger Sub 2 to enter into the Merger Agreement, Parent has required that
Stockholder enter into this Agreement.
 
NOW, THEREFORE, intending to be legally bound, the parties hereby agree as
follows:
 
1. Certain Definitions.
 
(a) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement.  For all purposes of and
under this Agreement, the following terms shall have the following respective
meanings:
 
“Acquisition Transaction” means a transaction or transactions directly or
indirectly to consummate an Acquisition Proposal.
 
“Alternative Transaction Consideration” means, with respect to the Shares
subject to an Acquisition Transaction, the per share consideration that the
Stockholder received, directly or indirectly, as a result of the consummation of
such Acquisition Transaction, valuing any noncash consideration (including any
residual interest in the Company or any successor of the Company whether
represented by Class A Common Stock or any other securities) at its fair market
value as of the date of such consummation.  The fair market value of any noncash
consideration consisting of (A) securities listed on a national securities
exchange shall be equal to the average of the closing price per share of such
security as reported on such exchange for each of the five (5) trading days
prior to the date of determination, provided that such securities are not
subject by law or agreement to any transfer restrictions and such securities do
not represent in the aggregate 10% or more of the outstanding securities of the
same class of securities of which such securities are a part; and (B)
consideration which is other than cash or securities of the type specified in
subclause (A) above shall be the amount a reasonable, willing seller would pay a
reasonable, willing buyer, taking into account the nature and terms of such
property.  In the event of a dispute as to the fair market value of such
property, such disputed amounts shall be determined by a nationally recognized
independent investment banking firm mutually agreed upon by Parent and the
Stockholder, within ten (10) Business Days of the consummation of the
Acquisition Transaction; provided, however, that if Parent and the Stockholder
are unable to agree within two (2) Business Days after the date of such event as
to the investment banking firm, then Parent, on the one hand, and the
Stockholder, on the other hand, shall each select one firm, and those firms
shall select a third investment banking firm, which third firm shall make a
determination; provided further, that the fees and expenses of such investment
banking firm(s) shall be borne by the Stockholder. The determination of the
investment banking firm shall be binding upon the parties hereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring a derivative contract with
respect to such security, entering into or acquiring a futures or forward
contract to deliver such security, or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits or risks of ownership of such
security.
 
“Current Transaction Consideration” means, with respect to the Shares subject to
an Acquisition Transaction, a per share amount equal to $20.
 
“Profit” means an amount equal to the excess, if any of (i) the Alternative
Transaction Consideration over (ii) the Current Transaction Consideration.
 
“Shares” means (i) all shares of Class A Common Stock owned, beneficially or of
record, by Stockholder as of the date hereof, and (ii) all additional shares of
Class A Common Stock acquired by Stockholder, beneficially or of record, during
the period commencing with the execution and delivery of this Agreement and
expiring on the Expiration Date (as such term is defined in Section 9 below).
 
“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation, or suffrage of a lien, security interest, or encumbrance in or
upon, or the gift, grant, or placement in trust, or the Constructive Sale or
other disposition of such security (including transfers by testamentary or
intestate succession, by domestic relations order or other court order, or
otherwise by operation of law) or any right, title, or interest therein
(including any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale, or other disposition, and each agreement, arrangement, or
understanding, whether or not in writing, to effect any of the foregoing.
 
2. Transfer and Voting Restrictions.
 
(a) At all times during the period commencing with the execution and delivery of
this Agreement and expiring on the Expiration Date (as defined in Section 9
hereof), Stockholder shall not, except in connection with the Merger, Transfer
or suffer a Transfer of any of the Shares, provided that the Stockholder may at
any time Transfer Shares (A) (i) in the form of a gift to a charitable
organization for philanthropic purposes, (ii) to any parent, spouse or
descendant of Stockholder or, where Stockholder is the trustee of a trust, any
parent, spouse or descendant of any grantor of the trust or any beneficiary of
the trust, (iii) to any estate, trust, guardianship, custodianship or other
fiduciary arrangement for the primary benefit of any one or more of the
individuals named or described in (ii) above and charitable organizations, (iv)
to any corporation, partnership, limited liability company or other business
organization controlled by and substantially all of the interests in which are
owned, directly or indirectly, by any one or more individuals or entities named
or described in (ii) and (iii) above, and (v) as required under the terms of a
governing trust instrument, including but not limited to, upon the death of
Stockholder, the grantor of the trust, or another named individual, so long as,
in each such case, the recipient of such Shares executes and delivers a joinder
to this Agreement whereby such recipient becomes bound by the terms of this
Agreement or (B) to the Company in such amounts as are necessary or for the
withholding of Taxes with respect to the exercise of any Company Stock Options
or settlement or vesting of any other equity-based awards that have been granted
under Company Stock Plans.
 
(b) Except as otherwise permitted by this Agreement or by order of a court of
competent jurisdiction, Stockholder will not commit any act that could restrict
or affect Stockholder’s legal power, authority, and right to vote all of the
Shares then owned of record or beneficially by Stockholder or otherwise prevent
or disable Stockholder from performing any of his obligations under this
Agreement.  Without limiting the generality of the foregoing, except for this
Agreement and as otherwise permitted by this Agreement, Stockholder shall not,
prior to the Expiration Date, enter into any voting agreement with any person or
entity with respect to any of the Shares, grant any person or entity any proxy
(revocable or irrevocable) or power of attorney with respect to any of the
Shares, deposit any of the Shares in a voting trust, or otherwise enter into any
agreement or arrangement with any person or entity limiting or affecting
Stockholder’s legal power, authority, or right to vote the Shares in favor of
the approval of the Proposed Transaction.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3. Agreement to Vote Shares.
 
(a) Prior to the Expiration Date, at every meeting of the stockholders of the
Company called, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the stockholders of the Company,
Stockholder (in Stockholder’s capacity as such) shall appear at the meeting or
otherwise cause the Shares to be present thereat for purposes of establishing a
quorum and, to the extent not voted by the persons appointed as proxies pursuant
to this Agreement, vote the Shares (i) in favor of the adoption of the Merger
Agreement and the approval of the other transactions contemplated thereby
(collectively, the “Proposed Transaction”), (ii) against the approval or
adoption of any proposal made in opposition to, or in competition with, the
Proposed Transaction, and (iii) against any other proposal or action that could
reasonably be expected to impede, interfere with, delay, postpone, discourage,
or adversely affect the consummation of the Proposed Transaction.  Anything
herein to the contrary notwithstanding, this Section 3(a) shall not require any
Stockholder to be present (in person or by proxy) or vote (or cause to be voted)
any of his, her of its Shares to amend the Merger Agreement or take any action
that results or could result in the amendment or modification, or a waiver of a
provision therein, in any such case, in a manner that (i) decreases the absolute
amount or otherwise changes the form of the Stock Merger Consideration or
(ii) imposes any material restrictions on or additional conditions on the
payment of the Stock Merger Consideration to stockholders.
 
(b) If Stockholder is the beneficial owner, but not the record holder, of the
Shares, Stockholder agrees to take all actions necessary to cause the record
holder and any nominees to vote all of the Shares in accordance with
Section 3(a).
 
4. Grant of Irrevocable Proxy.
 
(a) For the period commencing with the execution and delivery of this Agreement
and expiring on the Expiration Date (the “Proxy Term”), Stockholder hereby
irrevocably appoints Parent and each of its executive officers or other
designees (the “Proxyholders”) as Stockholder’s proxy and attorney-in-fact (with
full power of substitution and resubstitution), and grants to the Proxyholders
full authority, for and in the name, place, and stead of Stockholder, to vote
the Shares, to instruct nominees or record holders of the Shares to vote the
Shares or grant a consent or approval in respect of such Shares in accordance
with Section 3 hereof and, in the discretion of the Proxyholders, with respect
to any proposed adjournments or postponements of any meeting of stockholders at
which any of the matters described in Section 3 hereof are to be considered.
 
(b) Stockholder hereby revokes any proxies heretofore given by Stockholder in
respect of the Shares.
 
(c) Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
Stockholder under this Agreement.  Stockholder hereby further affirms that the
irrevocable proxy is coupled with an interest, is intended to be irrevocable in
accordance with the provisions of Section 212 of the Delaware General
Corporation Law during the Proxy Term.  The irrevocable proxy granted by
Stockholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, or incapacity of Stockholder.
 
(d) Parent may terminate this proxy at any time by written notice to
Stockholder.
 
5. No Solicitation.  Stockholder shall not take any action that would be
prohibited by Section 5.2 of the Merger Agreement if Stockholder were a
Representative of the Company other than at a time that the Company has informed
Stockholder that the Company or its Representatives are permitted to take such
actions under Section 5.2 of the Merger Agreement.
 
6. Action in Stockholder Capacity Only; Acknowledgement and Waiver Regarding
Indemnification.
 
(a) Stockholder is entering into this Agreement solely in Stockholder’s capacity
as a record holder and beneficial owner, as applicable, of Shares and not in
Stockholder’s capacity as a director or officer of the Company.  Nothing in this
Agreement (i) will limit or affect any actions or omissions taken by a
Stockholder in such Stockholder’s capacity as a director or executive officer of
the Company, including in exercising rights under the Merger Agreement, and no
such actions or omissions shall be deemed a breach of this Agreement or (b) will
be construed to prohibit, limit or restrict a Stockholder from exercising such
Stockholders’ fiduciary duties as a director or executive officer to the Company
or its stockholders.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Each Stockholder, on his or its own behalf and on behalf of any Person
claiming through or on behalf of such Stockholder (collectively, the
“Releasors”), shall, and hereby does, forever, irrevocably, unconditionally and
completely waive, acquit, release and discharge, to the fullest extent permitted
by applicable Laws (the “Unconditional Release”), Company, Parent and their
respective Affiliates, predecessors, successors and past, present and future
assigns, Affiliates, agents, representatives, members, partners,  directors,
employees, stockholders and insurers (collectively, the “Released Parties”), of
and from any and all obligations to indemnify or hold harmless any of the
Releasors  against any costs or expenses (including attorneys’ fees), judgments,
fines, losses, claims, damages or liabilities incurred in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, in connection with the transactions
contemplated by the Merger Agreement or any Support Agreement to the extent
arising out of or pertaining to the fact that the Releasor is or was a
stockholder of the Company and not arising out of or pertaining to the fact that
such Stockholder is or was a director or an officer of the Company or any of its
subsidiaries  pursuant to (A) Company’s or its Affiliates’ certificates of
incorporation, by-laws or other organizational or governing documents; (B) any
indemnification agreement between Company or its Affiliates, on the one hand,
and any Releasor, on the other hand; (C) any stockholder, voting, or similar
agreement between Company or its Affiliates, on the one hand, and any Releasor,
on the other hand; (D) any other agreements or arrangements between Company or
its Affiliates, on the one hand, and any Releasor, on the other hand; (E)
Section 5.9 of the Merger Agreement; or (F) applicable Laws (collectively,
“Released Claims”).  Notwithstanding anything herein to the contrary, this
Unconditional Release shall not apply to, and the Stockholders do not waive,
release or discharge any Releasor’s rights and benefits, if any, (i) to be paid
by the Company the expenses incurred in defending any proceeding in advance of
its final disposition unless and until and to the extent it is finally
judicially determined that such expenses were incurred in connection with any
Released Claim, and (ii) under any existing insurance policy or under the tail
insurance policy or policies purchased for the benefit of the directors and
officers of the Company or any of its Subsidiaries as contemplated by Section
5.9 of the Merger Agreement.  In any action, investigation or similar proceeding
where a Stockholder is a defendant or a subject in both capacities as a
Stockholder and as an officer, director or employee of the Company, such
Stockholder shall be entitled to indemnification and expense advancement as if
such Stockholder were solely acting in his capacity as an officer or director
until such time as it is determined by a final nonappealable order, judgment or
settlement by an order or under the auspices of a court of competent
jurisdiction, that such Stockholder’s liability (or portion thereof) arose
solely out of his, her or its breach of duty as a Stockholder (and, in such
event, Stockholder’s rights to indemnification and expense advance shall be
limited only to the extent of such Stockholder’s liability for any breach by
such Stockholder as a Stockholder).  Each Stockholder hereby irrevocably
covenants and agrees to refrain from, directly or indirectly, asserting any
Released Claim, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any of the Released Parties, based upon,
regarding or related to any Released Claim, and such Stockholder further
covenants and agrees that this Unconditional Release is a bar to any such
Released Claim.  Each Stockholder agrees not to seek contribution from any
Released Parties in respect of any payments required to be made by such
Stockholder that is a Released Claim.  This Unconditional Release shall
terminate and become null and void and of no effect ab initio immediately upon
the date and time of any termination of the Merger Agreement.
 
7. Alternative Transaction Payment.
 
(a)           In the event that at any time from the date hereof through the
date that is 18 months following the date of valid termination of the Merger
Agreement, upon or following any of the Company, the Stockholder, or any of
their respective Affiliates entering into an Acquisition Transaction, then the
Stockholder shall be obligated to tender and pay to Parent, within two Business
Days after the closing of such Acquisition Transaction, at the election of
Parent, an amount in cash equal to the Profit, if any, received, directly or
indirectly, by the Stockholder with respect to the Shares; provided, however,
that in no event shall the total payments to Parent pursuant to this Section
7(a) and Section 7(a) of the identical agreements entered into between Parent
and other stockholders of the Company exceed $3,000,000.
 
(b)           In the event that the Company shall declare and pay a stock or
extraordinary dividend or other distribution, or effect a stock split, reverse
stock split, reclassification, reorganization, recapitalization, combination or
other like change with respect to the shares of Class A Common Stock, the
calculations set forth in this Article 7 and the definitions referenced herein
shall be adjusted to reflect fully such dividend, distribution, stock split,
reverse stock split, reclassification, reorganization, recapitalization or
combination (including any residual interest in the Company or any successor,
whether represented by the shares of common stock of the Company or other
securities of the Company or any successor to the extent that the Company has
engaged in a spin-off, recapitalization or similar transaction) and shall be
considered in determining the Profit as provided in this Article 7.
 
 
 
4

--------------------------------------------------------------------------------

 
 
8. Representations and Warranties of Stockholder.  Stockholder hereby represents
and warrants to Parent as follows:
 
(a) (i) Stockholder is the beneficial or record owner of the shares of capital
stock of the Company indicated on the signature page of this Agreement free and
clear of any and all pledges, liens, security interests, mortgage, claims,
charges, restrictions, options, title defects, or encumbrances; and
(ii) Stockholder does not beneficially own any securities of the Company other
than the shares of Class A Common Stock set forth on the signature page of this
Agreement.
 
(b) As of the date hereof and for so long as this Agreement remains in effect
(including as of the date of the Company Stockholders’ Meeting, which, for
purposes of this Agreement, includes any adjournment or postponement thereof),
except as otherwise provided in this Agreement, except for such transfer
restrictions of general applicability as may be provided under the Securities
Act of 1933, as amended, or the “blue sky” Laws of the various states of the
United States, and any restrictions contained in the organizational documents of
the Company, Stockholder has full power and authority to (i) make, enter into,
and carry out the terms of this Agreement and to grant the irrevocable proxy as
set forth in Section 4; and (ii) vote all of the Shares in the manner set forth
in this Agreement without the consent or approval of, or any other action on the
part of, any other person or entity (including any Governmental
Entity).  Without limiting the generality of the foregoing, Stockholder has not
entered into any voting agreement (other than this Agreement) with any Person
with respect to any of the Shares, granted any Person any proxy (revocable or
irrevocable) or power of attorney with respect to any of the Shares, deposited
any of the Shares in a voting trust, or entered into any arrangement or
agreement with any Person limiting or affecting Stockholder’s legal power,
authority, or right to vote the Shares on any matter.
 
(c) This Agreement has been duly and validly executed and delivered by
Stockholder and constitutes a valid and binding agreement of Stockholder
enforceable against Stockholder in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.  The execution and delivery of this
Agreement and the performance by Stockholder of the agreements and obligations
hereunder will not result in any breach or violation of or be in conflict with
or constitute a default under any term of any Contract to or by which
Stockholder is a party or bound, or any Order or Law to which Stockholder (or
any of Stockholder’s assets) is subject or bound, except for any such breach,
violation, conflict, or default which, individually or in the aggregate, would
not impair or adversely affect Stockholder’s ability to perform Stockholder’s
obligations under this Agreement or render inaccurate any of the representations
made herein.
 
(d) Except as otherwise disclosed to Parent in the Merger Agreement, no
investment banker, broker, finder, or other intermediary is entitled to a fee or
commission from Parent, Merger Sub, or the Company in respect of this Agreement
or the Merger Agreement based upon any arrangement or agreement made by or on
behalf of Stockholder.
 
(e) Stockholder understands and acknowledges that Parent, Merger Sub and Merger
Sub 2 are entering into the Merger Agreement in reliance upon Stockholder’s
execution and delivery of this Agreement and the representations and warranties
of Stockholder contained herein.
 
9. Termination.  This Agreement shall terminate and be of no further force or
effect whatsoever as of the earlier of (a) the mutual written agreement of the
parties hereto to terminate this Agreement, (b) such date and time as the Merger
Agreement shall have been validly terminated pursuant to the terms of Section 7
thereof, (c) the Effective Time, and (d) an amendment of the Merger Agreement
that (A) decreases the absolute amount or changes the form of the Stock Merger
Consideration or (B) imposes any material restrictions on or additional
conditions on the payment of the Stock Merger Consideration to Stockholder;
provided, however, that (i) this Section 9 and Section 10 shall survive the
termination of this Agreement, and (ii) the termination of this Agreement shall
not relieve Stockholder from any liability for any inaccuracy in or breach of
any representation, warranty, or covenant contained in this Agreement.
 
10. Miscellaneous Provisions.
 
(a) Amendments.  No amendment of this Agreement shall be effective against any
party unless it shall be in writing and signed by Parent and Stockholder.
 
(b) Waivers.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, or any failure or delay on the part
of any party in the exercise of any right hereunder, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, or covenants contained in this Agreement.  The
waiver by any party of a breach of any provision hereunder shall not operate or
be construed as a waiver of any prior or subsequent breach of the same or any
other provision hereunder.  Any waiver by a party of any provision of this
Agreement shall be valid only if set forth in a written instrument signed on
behalf of such party.
 
(c) Entire Agreement.  This Agreement constitutes the entire agreement between
the parties to this Agreement and supersedes all other prior agreements,
arrangements, and understandings, both written and oral, between the parties
with respect to the subject matter hereof.
 
(d) Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of any laws or
legal principles that might otherwise govern under applicable principles of
conflicts of law thereof.
 
(e) Consent to Exclusive Jurisdiction; Venue; Service of Process.  In any action
or proceeding between any of the parties arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement, each of the
parties:  (i) irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of the Court of Chancery of  the State of
Delaware or to the extent such court does not have subject matter jurisdiction,
the Superior Court of the State of Delaware or the United States District Court
for the District of Delaware, (ii) agrees that all claims in respect of such
action or proceeding shall be heard and determined exclusively in accordance
with clause (i) of this Section 10(e), (iii) waives any objection to laying
venue in any such action or proceeding in such courts, (iv) waives any objection
that such courts are an inconvenient forum or do not have jurisdiction over any
party, and (v) agrees that service of process upon such party in any such action
or proceeding shall be effective if notice is given in accordance with
Section 10(n) of this Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(f) WAIVER OF JURY TRIAL.  EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
 
(g) Attorneys’ Fees.  In any action at law or suit in equity with respect to
this Agreement or the rights of any of the parties, the prevailing party in such
action or suit shall be entitled to receive its reasonable attorneys’ fees and
all other reasonable costs and expenses incurred in such action or suit.
 
(h) Assignment and Successors.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns, including Stockholder’s estate and
heirs upon the death of Stockholder, provided that except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests, or obligations of the parties may be assigned or delegated by any of
the parties without prior written consent of the other parties except that
Parent, without obtaining the consent of any other party, shall be entitled to
assign this Agreement or all or any of its rights hereunder.  No assignment by
Parent under this Section 10(h) shall relieve Parent of its obligations under
this Agreement.  Any assignment in violation of the foregoing shall be void and
of no effect.
 
(i) No Third-Party Rights.  Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties) any right,
benefit, or remedy of any nature whatsoever under or by reason of this
Agreement.
 
(j) Further Assurances.  Stockholder agrees to cooperate fully with Parent and
to execute and deliver such further documents, certificates, agreements, and
instruments and to take such other actions as may be reasonably requested by
Parent to evidence or reflect the transactions contemplated by this Agreement
and to carry out the intent and purpose of this Agreement.  Stockholder hereby
agrees that Parent may publish and disclose in the Form S-4 (including all
documents and schedules filed with the SEC) such Stockholder’s identity and
ownership of Shares and the nature of such Stockholder’s commitments,
arrangements, and understandings under this Agreement and may further file this
Agreement as an Exhibit to the Form S-4 or in any other filing made by Parent
with the SEC relating to the Proposed Transaction.  Stockholder agrees to notify
Parent promptly of any additional Class A Common Stock of which Stockholder
becomes the record or beneficial owner after the date of this Agreement.
 
(k) Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
(l) Time of Essence.  Time is of the essence with regard to all dates and time
periods set forth or referred to in this Agreement.
 
(m) Specific Performance; Injunctive Relief.  The parties acknowledge that
Parent shall be irreparably harmed by, and that there shall be no adequate
remedy at law for, a violation of any of the covenants or agreements of
Stockholder set forth in this Agreement.  Therefore, Stockholder hereby agrees
that, in addition to any other remedies that may be available to Parent upon any
such violation, Parent shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief, or by any other means
available to Parent at law or in equity without posting any bond or other
undertaking.  Stockholder agrees that Stockholder will not oppose the granting
of any injunction, specific performance, or other equitable relief on the basis
that Parent has an adequate remedy of law or an injunction, award of specific
performance, or other equitable relief is not an appropriate remedy for any
reason at law in equity.
 
(n) Notices.  All notices, consents, requests, claims, and demands under this
Agreement shall be in writing and shall be deemed given if (i) delivered to the
appropriate address by hand or overnight courier (providing proof of delivery),
or (ii) sent by facsimile or e-mail with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in
clause (i), in each case to the parties at the following address, facsimile, or
e-mail address (or at such other address, facsimile, or e-mail address for a
party as shall be specified by like notice):  (i) if to Parent, to the address,
e-mail address, or facsimile provided in the Merger Agreement, including to the
persons designated therein to receive copies; and (ii) if to Stockholder, to
Stockholder’s address, e-mail address, or facsimile shown below Stockholder’s
signature on the last page hereof.
 
(o) Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument, and shall become effective when counterparts have been
signed by each of the parties and delivered to the other parties.
 
(p) Headings.  The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement, and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
 
(q) Construction.  In this Agreement, unless a clear contrary intention appears,
(i) “hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Section or
other provision; (ii) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; (iii) “or” is used in the inclusive sense of “and/or”; and (iv) with
respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding.”
 
(r) Legal Representation.  This Agreement was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation thereof.
 


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
 
PARENT:
 
MATTHEWS INTERNATIONAL CORPORATION
 
By: /s/ Joseph C. Bartolacci
Name: Joseph C. Bartolacci
Title: President and Chief Executive Officer
STOCKHOLDER:
 
 
 
 
By: /s/ Clarence W. Schawk
Clarence W. Schawk as trustee of the
Clarence W. Schawk 1998 Trust:
 
Address:
 
 
 
 
 
Telephone:                   (___) _____-________
Facsimile:                      (___) _____-________
E-mail Address:___________________
 
with copy to:
 
Vedder Price P.C.
222 North LaSalle Street, Suite 2600
Chicago, IL  60601
Attention:  John T. McEnroe
Telephone:  (312) 609-7885
Facsimile:  (312) 609-5005
E-mail Address:  jmcenroe@vedderprice.com
 
Shares Beneficially Owned by Stockholder:
762,230 shares of Class A Common Stock





 
 

--------------------------------------------------------------------------------

 


SCHEDULE


The following stockholders of Schawk, Inc. have also executed voting and support
agreements with Matthews International Corporation. Each such agreement is in
all respects identical with the voting and support agreement filed herewith
except that the signature page thereto contains the number of shares of Class A
Common Stock of Schawk, Inc. beneficially owned by the stockholder as set forth
in the table below:


Stockholder
Shares Beneficially Owned
 
Clarence W. Schawk, as co-trustee of the Clarence W. and Marilyn G. Schawk
Family Foundation
 
Marilyn G. Schawk, as co-trustee of the Clarence W. and Marilyn G. Schawk Family
Foundation
 
299,420
Marilyn G. Schawk, as trustee of the Marilyn G. Schawk 1998 Trust
 
1,536,501
Marilyn G. Schawk, as trustee of the Clarence W. Schawk 2013 GRAT
 
1,300,000
Marilyn G. Schawk, as trustee of the David A. Schawk Trust u/a Schawk
Descendants Trust
 
870,885
Marilyn G. Schawk, as trustee of the Judith Lynn Schawk Gallo Trust u/a Schawk
Descendants Trust
 
870,885
Marilyn G. Schawk, as trustee of the Cathy Ann Schawk Trust u/a Schawk
Descendants Trust
 
870,885
Marilyn G. Schawk, as trustee of the Lisa B. Sterns Trust u/a Schawk Descendants
Trust
 
870,885
David A. Schawk
 
92,947
David A. Schawk, as trustee of the David A. Schawk 1998 Trust
 
738,695
David A. Schawk, as trustee of the David and Teryl Schawk Family Foundation
 
88,800
Teryl A. Schawk, as trustee of the Teryl Alyson Schawk 1998 Trust
 
190,935
Teryl A. Schawk, as trustee of the Kara Elizabeth Schawk Trust u/a David A.
Schawk 2008 Family Trust
 
83,433
Teryl A. Schawk, as trustee of the Colleen Teryl Schawk Trust u/a David A.
Schawk 2008 Family Trust
 
83,432
Teryl A. Schawk, as trustee of the Kelly Schawk Douglass Trust u/a David A.
Schawk 2008 Family Trust
 
83,432
Kelly Schawk Douglass, as trustee of the O'Dempsey 2013 Gift Trust
 
959
Kelly Schawk Douglass, as trustee of the Kelly Schawk Douglass 2004 Trust
 
5,515
Kelly Schawk Douglass, as trustee of the Kelly Lynn Schawk Trust u/a David A.
Schawk 1988 Family Trust
 
403,676
Kelly Schawk Douglass, as trustee of the Colleen Teryl Schawk Trust u/a David A.
Schawk 1988 Family Trust
 
419,907
Kelly Schawk Douglass, as trustee of the Trevor Barlo Trust u/a Addison Teryl
Barlo 2011 Trust
 
4,165
Kelly Schawk Douglass, as trustee of the Addison Teryl Barlo Trust u/a Addison
Teryl Barlo 2011 Trust
 
4,165
Paul Douglass, as trustee of the Ava Lynn Douglass Gift Trust
 
11,072
Paul Douglass, as trustee of the Tyler David Douglass Gift Trust
 
6,592
Kara Schawk O'Dempsey
 
28,073
Kara Schawk O'Dempsey, as trustee of the Kelly Schawk Douglass 2011 Gift Trust
and the Ava Lynn Douglass Trust and the Tyler David Douglass Trust created
thereunder
 
17,414
Lisa B. Stearns, as co-trustee of the Stearns 2006 Revocable Trust
 
Scott Stearns, as co-trustee of the Stearns 2006 Revocable Trust
 
879,663
Lisa B. Stearns, as trustee of the Kara Elizabeth Schawk Trust u/a David A.
Schawk 1988 Family Trust
 
419,858
Scott Stearns, as trustee of the Exempt Family Trust u/a Lisa B. Stearns 2012
Descendants Trust
 
306,442
A. Alex Sarkisian, as trustee of the Mallory A. Stearns Trust u/a Lisa Beth
Schawk Stearns 1991 Family Trust
 
348,817
A. Alex Sarkisian, as custodian for Mallory A. Stearns under the Illinois
Uniform Transfers to Minors Act
 
68,693
A. Alex Sarkisian, as trustee of the William D. Stearns Trust u/a Lisa Beth
Schawk Stearns 1991 Family Trust
 
407,392
A. Alex Sarkisian, as trustee of the Sarah 2006 Trust
 
160,618
A. Alex Sarkisian, as custodian for Sarah Stearns under the Illinois Uniform
Transfers to Minors Act
 
50,599
A. Alex Sarkisian, as trustee of the Jessica Lynn Gallo Trust u/a Judith Lynn
Gallo 1991 Family Trust
 
678,732
Jessica Gallo
 
106,083
Judith Lynn Schawk Gallo, as trustee of the Judy Schawk Gallo 2014 GRAT
 
1,210,315
Cathy Ann Schawk, as trustee of the Cathy Ann Schawk 2005 Trust
 
1,801,210
William D. Stearns
 
68,693
Colleen Teryl Barlo
 
20,702





 
 

--------------------------------------------------------------------------------

 

